UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

Criminal No. 04-0282 (PLF)

FILED

V.

\-_/\/\J\J\y\}§/§/§/

JERMAINE FAIRNOT,
Defendant. m 1 5 205
C|erk, U.$. D|stdct
NNWPNV Courl:nd

MEMORANDUM OPlNlON AND ORDER

At a revocation hearing held before Magistrate Judge Deborah Robinson on
October 8, 2015, defendant Jermaine Fairnot conceded to violations of l, 2, 5, 6, 7, 8 and ll of
the conditions of his supervised release. After a hearing, Magistrate Judge Robinson found that
the defendant has violated the conditions of his supervised release. She recommended that his
supervised release be revoked, and that he be sentenced to ten months incarceration, with no
supervision to follow. Defendant has waived his right to a hearing before this Court. In
consideration of the Report and Recommendation issued by Magistrate Judge Robinson on
February 18, 2016 [Dkt. No. 33], and consented to by defendant through counsel, it is hereby

ORDERED that the recommendation of Magistrate Judge Robinson in the Report
and Recommendation be ADOPTED; and it is

FURTHER ORDERED that the defendant’s tenn of supervised release be
revoked, and that defendant be sentenced to ten months incarceration with no term of supervised
release to follow.

SO ORDERED.

DATEZ PAUL L. FRIED'MAN
31 a l st

United States District Judge